DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 4, 6, and 7 are objected to because of the following informalities:  
Claim 4 recites the limitation “…a healthy person a body reflex closing cardia.” The wording of the limitation is awkward. The limitation should be amended to “…a healthy person to have a body reflex of a closing cardia.”  Appropriate correction is required.
Claim 6 and 7 are labeled (Original). The label should be amended to “New.” Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 2 recite the limitation "the wave pattern" in line 9 and 6, respectively.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required. 
Claim 4 recites the term “healthy person” in line 3. The term is a relative term which renders the claim indefinite. The term “healthy person” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “healthy person” renders the limitation “a healthy person a body reflex closing cardia indefinite. Appropriate correction is required. 
 Claim 7 recites the limitation "the burp sound" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required. Assist trainers 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, and 4 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Ganz et al. (US Publication No.: US2004/0138586) hereinafter Ganz.
Regarding claim 1,  Ganz discloses a method for diagnosing gastro esophageal reflux disease (GERD) ([0006-0008] “… measure gastric yield pressure, and distal esophageal compliance, in order to diagnose GERD…method for the measurement of gastric yield pressure and distal esophageal compliance”), comprising:
 inserting an endoscope (Fig. 2 endoscope 4) into a stomach (Fig. 2 stomach) of a subject;
measuring a pressure in the stomach while supplying gas into the stomach using the endoscope([0042] “The air is pumped into the stomach and the resultant rise in gastric pressure is measured via a pressure measurement device, such as a pressure transducer 7 attached to the distal portion of the catheter 5, which is residing in the stomach 2.”) and 
determining a pressure value in the stomach including a maximum value of the pressure in the stomach and determining a waveform of the determined value of the pressure ([0042] “As the pressure transducer measures the steadily rising pressure, the information reads out on a monitor 9 attached to the catheter. The monitor 9 information read out could be in an analog fashion as well as a digital fashion. The peak pressure is noted at the time the EG junction opens and the gastric pressure begins to fall.”); 
determining whether the subject has GERD based on the maximum value of the pressure and the wave pattern of the pressure value ([0006] “It is therefore desirable to be able to measure gastric yield pressure, and distal esophageal compliance, in order to diagnose GERD or the predisposition to GERD, and also to measure the impact of surgical or endoscopic therapies designed to treat GERD.”).  
Regarding claim 2, Ganz discloses the method for diagnosing GERD according to claim 1, further comprising: observing a cardia of the subject by the endoscope while supplying gas into the stomach using the endoscope (Fig. 2 endoscope 4); and determining whether the subject has GERD based on the maximum value of the pressure, the wave pattern of a value of the pressure, and a result of a cardia observation.([0006, 0050] “By using a constant rate of air injection and a transducer, it is possible that a value could be obtained that represents the period of time between when the sphincter opens and when it reseals. In other words, the time interval between the pressure drop and the resumption of pressure building again. This may be of some diagnostic value. “).
Regarding claim 4, Ganz discloses 4 the method for diagnosing GERD according to claim 1, wherein the supplying gas into the stomach using the endoscope includes supplying gas of a volume identical to a volume of gas which causes a healthy person a body reflex closing cardia. ([0006, 0050] “By using a constant rate of air injection and a transducer, it is possible that a value could be obtained that represents the period of time between when the sphincter opens and when it reseals. In other words, the time interval between the pressure drop and the resumption of pressure building again. This may be of some diagnostic value. “).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ganz. 
Regarding claim 5, the above embodiment of Ganz fails to disclose wherein the measuring a pressure in the stomach includes measuring a pressure in a channel of the endoscope. 
However, another embodiment of Ganz discloses wherein the measuring a pressure in the stomach includes measuring a pressure in a channel of the endoscope (Fig. 3 [0043] “The catheter conducts the pressure through its hollow chamber back to a pressure transducer 7 at the proximal portion of the catheter, outside the body. In this example, both the transducer 7 and the recording device or monitor 9 are positioned at the proximal end of the catheter. The transducer 7 measures the pressure in the stomach via the common cavity created by having an open tube in the stomach chamber.”). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to measure a pressure in a channel of the endoscope when measuring a pressure in the stomach, as taught in another embodiment of Ganz, to gain the benefit of measuring pressure in the stomach when a transducer is located at the proximal end of the endoscope instead of the distal end of the endoscope [0043], which has the benefit of creating a “pressure measuring device [that] could fit through the endoscope, in order to decrease patient discomfort” [0007].  
Regarding claim 6, the above embodiment of Ganz fails to disclose comparing the maximum value of the pressure with a threshold value; and determining that the subject has GERD when the maximum value of the pressure is below the threshold value.  
However, another embodiment of Ganz discloses comparing the maximum value of the pressure with a threshold value; and determining that the subject has GERD when the maximum value of the pressure is below the threshold value ([0006], [0057] “The yield pressure can be determined by observing the maximum reading achieved on the yield pressure gauge 108 as the stomach fills with air. If an analog gauge is used, a maximum-indicating pointer can be incorporated into the gauge to record the highest pressure reached.”).  
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to comparing the maximum value of the pressure with a threshold value; and determining that the subject has GERD when the maximum value of the pressure is below the threshold value as taught in another embodiment of Ganz, to gain the benefit of knowing when “…the normally functioning reflux barrier or LES, at the EG junction, keeps the two organs (esophagus and stomach) separate…[and when]… the pressure in the stomach becomes so high, that it forces open the area of the EG junction from below, overriding the high pressure zone of the reflux barrier, and causing the two previously separate cavities to become a single common cavity” [0038-0039] in order to “diagnose GERD or the predisposition to GERD” [0006]. 

Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ganz in view of Gewolb et al. (Publication No. WO/2010/021690) hereinafter Gewolb. 
Regarding claim 3, Ganz discloses determining whether the subject has GERD based on the maximum value of the pressure (([0006], [0057] “The yield pressure can be determined by observing the maximum reading achieved on the yield pressure gauge 108 as the stomach fills with air. If an analog gauge is used, a maximum-indicating pointer can be incorporated into the gauge to record the highest pressure reached.”), the wave pattern of a value of the pressure ([0053] “When a pressure drop is sensed in the stomach by transducer 91P, the sensor openings 94-97 record simultaneous waveforms indicating the common cavity effect of the esophageal sphincter opening. This indicates that there is a yield at the EG junction…) 
Ganz fails to disclose obtaining a burp sound of the subject while supplying gas into the stomach using the endoscope and , and determining whether the subject has GERD based on the burp sound.  
However Gewolb, in the same field of endeavor, teaches obtaining a burp sound of the subject while supplying gas into the stomach using the endoscope (“…a system for detecting an esophageal movement in a subject, comprising a low frequency sensor, and more preferably, a very low frequency sensor, wherein said sensor is capable of capturing a sub-audible signal… " "identifying" in reference to an esophageal movement refers to the process of analyzing a captured physiological motion, for example, a movie of ultrasound images during a GER event, such as a reflux movement, a burp etc., for comparison to and categorizing it as an esophageal movement. For example, identifying a reflux event refers to captured signals in a very low frequency range which upon analysis show at least one peak with energy levels above background, see, for example, Figure 5 A and 5 B, and Figure 7C.”) , and determining whether the subject has GERD based on the burp sound (“ the FFT segment areas of interest below 40 Hz were processed for amplitude and duration in order to define an "event", i.e., a reflux associated movement, which was summed to calculate the number and length of events per hour over the duration of the recording study. Those areas with frequency components > 60 Hz were interpreted as either movement artifact or non-GERD related signals and omitted from the analysis. This identification of "events" was capable of being printed out in a report as an automated diagnostic printout.”).
It would have been obvious to modify Ganz with the teachings of Gewolb to obtain a burp sound of the subject while supplying gas into the stomach using the endoscope and determining whether the subject has GERD based on the burp sound because it is known within the art before the effective filing date of the claimed invention that merely using a probe alone can miss reflux events, such as but not limited to, burps, and acoustic sounds can be used to identify/capture reflux events that are needed to determine whether the subject has GERD (“Therefore this data was contemplated to represent an acoustic recording that captured an upward non-acid reflux signal, a reflux event that is contemplated to be associated with GERD, which the pH probe missed.”) Thus, it would be obvious to one skilled in the art before the effective filling date of the claimed invention to combine the teachings of Ganz with the teachings of Gewolb to create a method for diagnosing GERD that comprises obtaining a burp sound of the subject while supplying gas into the stomach using the endoscope; and determining whether the subject has GERD based on the maximum value of the pressure, the wave pattern of a value of the pressure, and the burp sound to ensure a GERD diagnostic reflux event was not missed. 
Regarding claim 7,  Ganz fails to disclose determining whether the subject has GERD is based on a volume or length of the burp sound. 
However Gewolb, in the same field of endeavor, discloses determining whether the subject has GERD is based on a volume or length of the burp sound (“…an esophageal movement refers to the process of analyzing a captured physiological motion, for example, a movie of ultrasound images during a GER event, such as a reflux movement, a burp etc. ...Figure 3 shows an exemplary graph demonstrating a segment of the fast Fourier Transform (FFT) of captured signal (see, Figure 1 ) in an area of interest between 0 and 40 Hertz (Hz) calculated using amplitude (up to 3.3 mV) and duration (4 minutes of time) for defining an "event", i.e., a movement associated with a reflux action, which were summed to calculate the number and length of events per hour over the duration of the recording study. Those areas with frequency components at and above 60 Hz were interpreted and negated as either movement artifact, such as a 60 Hz cycle electrical-equipment-generated interference (shown in Figure 5), and higher frequency signals not related to GERD (see Figure 2). This exemplary calculation of "events" was visualized and printed out in a report. Thus, the individual FFT segments were analyzed over time.”). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E MONAHAN whose telephone number is (571)272-7330. The examiner can normally be reached Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN ELIZABETH MONAHAN/Examiner, Art Unit 3795 

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795